                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             EASTERN DIVISION
                            No. 4:02-CR-60-5H
                            No. 4:10-CV-195-H

    NIGEL CLARKE,                      )
         Petitioner,                   )
         v.                            )
                                       )                  ORDER
    UNITED STATES OF AMERICA,          )
         Respondent.                   )


        This matter is before the court on remand from the Fourth

Circuit on petitioner’s Rule 60(b) motions [DE #631 and 638].              The

government has responded post-remand[DE #675], and petitioner has

replied [DE #679].       This matter is ripe for adjudication.

                                  BACKGROUND

        On August 22, 2016, petitioner filed a motion pursuant to

Rule 60(b).      [DE #631].     On March 23, 2017, petitioner filed a

motion pursuant to 28 U.S.C. § 2255 to vacate his sentence.                [DE

#638].     On June 9, 2017, this court dismissed both motions as

unauthorized successive 28 U.S.C. § 2255 motions. 1           [DE #639].     On

July 17, 2017, petitioner filed a notice of appeal.             [DE #641].

        On December 4, 2017, the Fourth Circuit found the August 2016

motion contained viable Rule 60(b) claims and petitioner should be

afforded the opportunity to elect between the Rule 60(b) and § 2255

claims in his August 2016 motion prior to its dismissal.             [DE #646



1 This court’s order also denied petitioner’s motion to unseal his presentence
report. [DE #639].



          Case 4:02-cr-00060-H Document 681 Filed 12/14/20 Page 1 of 3
at 3].     Further, the Fourth Circuit found the March 2017 motion

was a Rule 60(b) motion and improperly construed as a successive

§ 2255 motion.       Id.   Therefore, the Fourth Circuit vacated this

court’s    order    dismissing    both     motions;       affirmed      this   court’s

denial of petitioner’s motion to unseal his presentence report;

and remanded for further proceedings.                Id. at 3-4.

                                 COURT’S DISCUSSION

       Federal Rule of Civil Procedure 60(b) is an extraordinary

remedy that permits a court to “relieve a party from a final

judgment, order, or proceeding.” Fed. R. Civ. P. 60(b). See

Mayfield v. Nat'l Ass'n for Stock Car Auto Racing, Inc., 674 F.3d

369, 378 (4th Cir. 2012) (citing Ackermann v. United States, 340

U.S.   193,   202   (1950)).     To   do       so,   a   party   must   demonstrate

“exceptional circumstances” warrant granting the relief. Dowell

v. State Farm Fire & Cas. Auto. Ins. Co., 993 F.2d 46, 48 (4th

Cir. 1993) (quoting Werner v. Carbo, 731 F.2d 204, 207 (4th Cir.

1984)). Additionally, the party seeking relief under Rule 60(b)

“must make a threshold showing of timeliness, ‘a meritorious claim

or defense,’ and lack of unfair prejudice to the opposing party.”

Coleman v. Jabe, 633 F. App'x. 119, 120 (4th Cir. 2016) (quoting

Aikens v. Ingram, 652 F.3d 496, 501 (4th Cir. 2011)). After a

party satisfies this threshold showing, “he [or she] then must

satisfy one of the six specific sections of Rule 60(b).” Werner,

731 F.2d at 207. The six specific sections of Rule 60(b) are:

                                           2

          Case 4:02-cr-00060-H Document 681 Filed 12/14/20 Page 2 of 3
      (1)   mistake, inadvertence, surprise, or      excusable
      neglect; (2)    newly discovered evidence that, with
      reasonable diligence, could not have been discovered in
      time to move for a new trial under Rule 59(b); (3) fraud
      (whether previously called intrinsic or extrinsic),
      misrepresentation, or other misconduct by an opposing
      party; (4) the judgment is void; (5) the judgment has
      been satisfied, released, or discharged; it is based on
      an earlier judgment that has been reversed or otherwise
      vacated; or applying it prospectively is no longer
      equitable; or (6) any other reason that justifies
      relief.
Fed. R. Civ. P. 60(b).

      Petitioner claims that Rule 60(b)(6) provides him with relief

from the court’s dismissal of his untimely Section 2255 Motion.

Specifically, he claims that equitable tolling applies. Equitable

tolling is available when a movant shows “(1) that he has been

pursuing his rights diligently, and (2) that some extraordinary

circumstance stood in his way and prevented timely filing.” Holland

v. Florida, 560 U.S. 631, 649 (2010). The court has carefully reviewed

the record in this matter and the briefs in regard to this motion,

and   for   the   reasons    specifically   laid   out   in   detail   in   the

government’s response, petitioner has not made the showing required.

                                    CONCLUSION

      For   the    reasons    stated   in   the    government’s    response,

petitioner’s motion [DE #631, #638] is DENIED.
            14th day of December 2020.
      This ____


                               __________________________________
                               MALCOLM J. HOWARD
                               Senior United States District Judge

At Greenville, NC
                                       3

        Case 4:02-cr-00060-H Document 681 Filed 12/14/20 Page 3 of 3
